DETAILED ACTION
Status of Claims
This Office Action is in response to the RCE filed 07/19/2022. 
Claims 1, 2, 9, 10, 17 & 18 have been amended.
Claim 21 is newly added. 
Claims 1-21 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards A method comprising: selecting, via a controller, a content server among a plurality of content servers, the content server being geographically close to a mobile device, wherein the controller is configured to perform session management using RTSP (Real Time Streaming Protocol) protocol such that streaming functions, performed by the content server, and session management functions, performed by the controller, are separated, wherein the controller establishes the sessions directly with mobile devices, instead of the content server connecting directly with mobile devices, such that more mobile devices can operate simultaneously while being directly connected with the controller than if the mobile devices were directly connected to the content servers; establishing, via the controller, a media streaming session between the content server and the mobile device; obtaining device information from the mobile device by the content server; streaming a media stream from the content server to the mobile device using RTP (Real Time Transport Protocol) protocol, the media stream including a video track, an audio track, and a metadata track; analyzing metadata content of the media stream; indexing metadata content in the metadata track to allow for later retrieval of the metadata content and corresponding video content in the video track, wherein the indexing is performed via entering the metadata content into a search engine; selecting targeted advertising for the media stream using closed captioning contents in the metadata track, wherein the advertising is maintained in a database; modifying, by the content server, the media stream using the device information to include selected advertising, wherein modifying includes: maintaining a current sequence number for the media stream, removing RTP packets with sequence numbers subsequent to the current sequence number from the media stream, 13/530,3102inserting new RTP packets with modified sequence numbers subsequent to the current sequence number, the new RTP packets corresponding to the selected advertising being inserted into the media stream; updating sequence numbers of original RTP packets of the media stream that are transmitted to the device after transmitting the inserted new RTP packets, the modified sequence numbers of the original RTP packets being subsequent to the updated sequence numbers of the new RTP packets; and transmitting the modified media stream to the mobile device.
Erskine (US 2008/0284910) teaches a system and method for media stream between a content server and mobile devices (Paragraph [0037]; Paragraph [0047]) by analyzing metadata (Paragraph [0059]; Paragraph [0024]), indexing metadata (Abstract), selecting targeted advertising for the media stream (Paragraph [0018]; Paragraph [0024]), and transmitting the modified media stream (Paragraph [0018]; Paragraph [0024), the media stream including video tracks, audio tracks and metadata tracks (Paragraph [0014]; Paragraph [0052]).
Smith (US 2009/0187941) teaches a system and method for targeted advertising (Title; Abstract) by selecting a content server (Paragraph [0012]; FIG. 2), obtaining device information (Paragraph [0012]), using RTP Prototcol (Paragraphs [0012], [0014], [0015]), and modifying the media stream (Paragraph [0012]) by using sequence numbers, removing RTP packets, inserting new RTP packets and updating the sequence numbers of RTP packets (Paragraph [0014]; Paragraphs [0039]-[0040]; Paragraphs [0011]-[0013], [0015], [0020], [0035]). 
Williams (US 2007/0136263) teaches indexing performed via entering the metadata content into a search engine (Paragraph [0054]). 
However, in the instant application, none of the prior arts of record either individually or in combination teach or suggest “wherein the controller establishes the sessions directly with mobile devices, instead of the content server connecting directly with the mobile devices, such that more mobile devices can operate simultaneously while being directly connected with the controller than if the mobile devices were directly connected to the content servers” and the content servers being geographically close to the mobile device.
For these reasons, claims 1, 9 & 17 are deemed to be allowable over the prior art of record, and claims 2-8, 10-1 & 18-20 are allowed by dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on T-Th 9am - 3pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        August 25, 2022
/KITO R ROBINSON/Primary Examiner, Art Unit 3619